                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Carl C.,                                                   Case No. 0:17-cv-03682-KMM

              Plaintiff,

v.
                                                                 ORDER
Nancy Berryhill,

              Defendant.


        After disposition of his case at the district court level and the filing of a Notice
of Appeal to the Eighth Circuit, counsel for Carl C. filed a notice of withdrawal as
attorney. (ECF No. 31.) However, because counsel’s withdrawal left Carl C. with no
attorney and did not meet the requirements for notice under Local Rule 83.7 (a) or
(b), this Court construed counsel’s notice as a motion to withdraw and asked counsel
to explain the reason for their motion. Counsel filed a letter clarifying that when they
first began representing Carl C., they informed him that their representation would be
limited to appealing his denial of social security benefits at the district court level only.
(ECF No. 33.) Counsel also provided the Court with a copy of a letter sent to Carl C.
upon counsel’s withdrawal, confirming the end of their attorney-client relationship.
(Id.)

        If an attorney’s withdrawal does not meet the requirements of Local Rule 83.7
(a) or (b), that attorney must move to withdraw and demonstrate good cause to do so.
L.R. 83.7(c). The Court finds that Carl C’s attorneys has demonstrated good cause. It
is permissible for attorneys to limit the scope of representation where that
representation is reasonable and the client has given informed consent. Minn. R.
Prof. Conduct 1.2. Here, Counsel withdraws pursuant to a reasonable limitation of
representation that was entered into pursuant to informed consent. This Court finds
that enforcement of a reasonable representation agreement is good cause for
withdrawal. Accordingly, it is hereby ordered that Counsel’s Notice of
Withdrawal (ECF No. 31) is GRANTED.

       Finally, the Court notes that Carl C’s counsel agreed to represent him as part of
the district court’s Pro Se Project. The Court appreciates counsel’s service to the
Court and to Carl C.
Date: November 7, 2018
                          s/Katherine Menendez
                         Katherine Menendez
                         United States Magistrate Judge
